NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HECTOR H. ABURTO,                               No.    18-56344

                Petitioner-Appellant,           D.C. No.
                                                5:06-cv-00640-JLS-AFM
 v.

TIM PEREZ, Warden,                              MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                             Submitted April 3, 2020**
                               Pasadena, California

Before: BEA and BADE, Circuit Judges, and DRAIN,*** District Judge.

      Petitioner-Appellant Hector H. Aburto appeals from the district court’s grant

of a conditional writ of habeas corpus ordering that Aburto be resentenced within



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
120 days rather than be retried on nine charges of forcible sexual assault. The

parties stipulated that Aburto received ineffective assistance of counsel with

respect to approximately fifty non-forcible sexual assault charges for which he was

convicted because his trial counsel failed to object to those charges as time barred.

The district court held, however, that Aburto failed to establish that his counsel’s

failure to object to the non-forcible charges as untimely prejudiced his defense on

the forcible counts. The district court thus concluded that resentencing would be a

sufficient remedy for the state court to address the additional term of incarceration

resulting from Aburto’s convictions on the untimely, non-forcible counts. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      To establish a claim for ineffective assistance of counsel, Aburto must show

(1) constitutionally deficient performance by counsel (2) that prejudiced his

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). Establishing

Strickland prejudice is a “high bar,” Padilla v. Kentucky, 559 U.S. 356, 371

(2010), that is “highly demanding,” Kimmelman v. Morrison, 477 U.S. 365, 382

(1986). “The legal question of whether a defendant received ineffective assistance

of counsel is reviewed de novo, while any factual findings of the district court are

reviewed for clear error.” Heishman v. Ayers, 621 F.3d 1030, 1036 (9th Cir. 2010)

(quoting Stankewitz v. Woodford, 365 F.3d 706, 714 (9th Cir. 2004)). Because the

parties agree that the state court unreasonably rejected Aburto’s Strickland claim,


                                          2
we review that claim without the usual deference applied under the Antiterrorism

and Effective Death Penalty Act of 1996. See Frantz v. Hazey, 533 F.3d 724, 735

(9th Cir. 2008) (en banc); Howard v. Clark, 608 F.3d 563, 571–72 (9th Cir. 2010).

When a constitutional violation is established, we review the district court’s

remedy for abuse of discretion. Johnson v. Uribe, 700 F.3d 413, 424 (9th Cir.

2012).

      The district court correctly found that Aburto’s counsel’s failure to object to

the non-forcible charges as untimely did not result in Strickland prejudice with

respect to the forcible counts. To establish prejudice, Aburto bears the “burden of

showing that the decision reached” on the nine forcible sexual assault charges

“would reasonably likely have been different absent the errors.” See Strickland,

466 U.S. at 696. But at a trial on just the forcible counts, the evidence regarding

the non-forcible sexual assaults would have been “presumed admissible” as

propensity evidence and would have been admitted unless the risk of undue

prejudice “substantially” outweighed its probative value. See People v. Cordova,

358 P.3d 518, 539–40 (Cal. 2015) (citing Cal. Evid. Code §§ 352, 1108). Because

this evidence is presumptively admissible and highly probative, see People v.

Villatoro, 281 P.3d 390, 397 (Cal. 2012), the district court properly found that all

or most of it would have been admitted at a trial on just the forcible counts.

Further, the jury’s verdict on the nine forcible sexual assault counts was not


                                          3
“weakly supported” by the record. See Strickland, 466 U.S. at 696.

      Accordingly, Aburto failed to establish that his counsel’s failure to object to

the non-forcible counts as untimely prejudiced his defense on the forcible counts.

The district court therefore did not abuse its discretion in ordering that Aburto be

resentenced as a remedy for the constitutional violation on the non-forcible counts.

      AFFIRMED.




                                          4